In an action to recover damages for personal injuries alleged to have been sustained when respondent, who was riding a bicycle, was struck by a car driven by appellant, at a street intersection, judgment in favor of plaintiff, entered upon the verdict of a jury, reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. Error was committed by the learned trial court in admitting evidence as to the fact that appellant had changed the windshield of her automobile subsequent to the accident. (Cahill v. Kleinberg, 233 N. Y. 255.) In a case as close as this, we are unable to state that the erroneous admission of this evidence did not affect appellant’s substantial rights. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur.